MEMORANDUM OF DECISION.
Earl L. Dawn and Philip A. Lewis appeal from judgments entered by the Superior Court, Kennebec County, on jury verdicts finding them guilty of criminal trespass, 17-A M.R.S.A. § 402(1)(D) (1983). Contrary to the defendants’ contentions, we conclude that the trial justice acted within his discretion when he refused to conduct individual interviews during his voir dire of prospective jurors, State v. Lambert, 528 A.2d 890, 892 (Me.1987); that, when read as a whole, the jury instructions on the elements of the offense were adequate, and *835the trial justice did not err in declining to give the jury additional instructions on what constitutes a “demonstration” or a “lawful order,” see State v. Beathem, 482 A.2d 860, 863 (Me.1984); and that, viewing the evidence in the light most favorable to the prosecution, the jury rationally could find all the elements of the offense charged, State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgments affirmed.
All concurring.